EXECUTION VERSION

 

 

SEVENTH AMENDMENT TO SECOND AMENDED AND

RESTATED PURCHASE AND SALE AGREEMENT

 

SEVENTH AMENDMENT TO SECOND AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT
(this “Amendment”), dated as of June 1, 2008, between ARVINMERITOR RECEIVABLES
CORPORATION, a Delaware corporation (the “Buyer”) and ARVINMERITOR OE, LLC, a
Delaware limited liability company, EUCLID INDUSTRIES, LLC, a Delaware limited
liability company, MERITOR HEAVY VEHICLE BRAKING SYSTEMS (USA), INC., a Delaware
corporation, MERITOR HEAVY VEHICLE SYSTEMS, LLC, a Delaware limited liability
company, MERITOR TRANSMISSION CORPORATION, a Delaware corporation, and
ARVINMERITOR ASSEMBLY LLC, a Delaware limited liability company (each of the
foregoing other than the Buyer, an “Originator” and collectively, the
“Originators”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Second Amended and
Restated Purchase and Sale Agreement dated as of September 19, 2005, between the
Buyer and the Originators, as amended (the “Agreement”), is hereby further
amended as follows:

1.            The definition of “Designated Receivable” in Section 1.1 of the
Agreement is amended to read as follows:

“Designated Receivable” means all indebtedness and other obligations (i) arising
from the sale of goods or the provision of services by an Originator to General
Motors Corporation or any of its subsidiaries arising on or after May 8, 2006,
(ii) arising from the sale of goods or the rendition of services by ArvinMeritor
OE, LLC at or from the facility located at 181 Bennett Drive, Pulaski,
Tennessee, in respect of which an invoice is issued for the first time after
September 29, 2006, (iii) arising from the sale of goods or the provision of
services by an Originator to Ford Motor Company or any of its subsidiaries
arising on or after November 6, 2006, (iv) arising from the sale of goods or the
rendition of services by ArvinMeritor OE, LLC or by Meritor Heavy Vehicle
Systems, LLC at or from the facilities located at 201 North Harris Drive,
Dexter, Missouri, 601 South Gladstone, Columbus, Indiana, or 950 West Road 450
South, Columbus, Indiana, in respect of which an invoice is issued for the first
time after February 4, 2007, (v) arising from the sale of goods or the rendition
of services by ArvinMeritor Emissions Technologies Spartanburg, Inc. at or from
the facility located at 2651 New Cut Road, Spartanburg, South Carolina, in
respect of which an invoice is issued for the first time after February 4, 2007,
(vi) arising from the sale of goods or the rendition of services by ArvinMeritor
Assembly, LLC at or from the facility located at 24850 Northline Road, Taylor,
Michigan in respect of which an invoice is issued for the first time after
February 4, 2007; (vii) arising from the sale of goods or the provision of
services by an Originator to Chrysler Holdings LLC or any of its subsidiaries
arising on or after March 31, 2008; and (viii) arising from the sale of goods or
the provision of services by ArvinMeritor

 

BDDB01 5246199v1

 


--------------------------------------------------------------------------------



 

OE, LLC in respect of which an invoice is issued for the first time after
June 1, 2008.

2.            THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. (WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)).

3.            This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.

<Signature pages follow>

 

 

 

-2-

BDDB01 5246199v1

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized officers as of the date first above written.

 

ArvinMeritor Receivables Corporation,

 

as Buyer

 

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

President and Treasurer

 

 

ArvinMeritor OE, LLC, as an Originator

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

ArvinMeritor Assembly LLC, as an Originator

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

Euclid Industries, LLC, as an Originator

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

Meritor Heavy Vehicle Braking Systems

 

(USA), Inc., as an Originator

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

Meritor Heavy Vehicle Systems, LLC,

 

as an Originator

 

 

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

 

 

-3-

BDDB01 5246199v1

 


--------------------------------------------------------------------------------



 

 

MERITOR TRANSMISSION CORPORATION, as an    Originator

 

By:       /s/ Mary Lehmann                                          

 

Name:

Mary Lehmann

 

 

Title:

Vice President and Treasurer

 

 

 

 

-4-

BDDB01 5246199v1

 


--------------------------------------------------------------------------------



 

 

 

CONSENT

 

Reference is made to that certain Loan Agreement dated as of September 19, 2005
among ArvinMeritor Receivables Corporation, ArvinMeritor Inc., the Lenders and
Co-Agents from time to time party thereto, and SunTrust Robinson Humphrey, Inc.
as Administrative Agent, as amended (the “Loan Agreement”); and all capitalized
terms used in this Consent and not otherwise defined herein are used with the
terms ascribed to them in such Loan Agreement. Pursuant to Section 15.2 of the
Loan Agreement, the Co-Agents have determined that only the consent of the
Administrative Agent is required in connection with the foregoing Seventh
Amendment to Second Amended and Restated Purchase and Sale Agreement, and
accordingly, by signing below, the Administrative Agent hereby consents to the
execution, delivery, and performance thereof by Borrower and the Originators.

 

Dated: June 1, 2008

 

SUNTRUST ROBINSON HUMPHREY, INC.,

 

as Administrative Agent

 

 

By:        /s/        Michael G. Maza                                

Name:                          Michael G. Maza                    

Title:                            Managing Director                  

 

 

 

BDDB01 5246199v1

 

 

 